TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00804-CV


Jessica Gutierrez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
NO. 2005095, HONORABLE EMIL KARL PROHL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 This is an appeal from an order terminating the parental rights of Jessica Gutierrez
to her minor child, J.E.G.  Ms. Gutierrez's court-appointed attorney filed an Anders brief containing
a professional evaluation of the record and demonstrating that there are no arguable grounds to be
advanced on appeal.  See Anders v. California, 386 U.S. 738, 744 (1967).  Counsel concludes that
the appeal is without merit.  The brief meets the requirements of Anders.  See Taylor v. Texas Dep't
of Family & Protective Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet. denied)
(applying Anders procedure in appeal from termination of parental rights).
		A copy of counsel's brief was delivered to Ms. Gutierrez, who was advised of her
right to examine the record and to file a pro se brief.  Ms. Gutierrez submitted a letter acknowledging
that she has a medical condition but denying that she has neglected her child.  After reviewing the
record, we have found nothing that would arguably support an appeal, and we agree that the appeal
is frivolous and without merit.  We affirm the judgment of the trial court and further grant counsel's
motion to withdraw as attorney.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   August 28, 2007